Exhibit 10.7

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”), dated as of
August 28, 2012 (the “Effective Date”) is by and between The Greenbrier
Companies, Inc., an Oregon corporation (the “Company”), and William A. Furman
(“Executive”).

RECITALS

A. Company and Executive are parties to an employment agreement entered into as
of September 1, 2004 and subsequently amended (the “Prior Agreement”).

B. The parties desire to restate the Prior Agreement in order to incorporate
previous amendments into a single document (to the extent not superseded by
subsequent amendments), update the base salary and annual bonus provisions, and
to make certain clarifying changes.

THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt of which is mutually
acknowledged, the parties agree as follows:

 

1. EMPLOYMENT

1.1 Employment of Executive. The Company agrees to employ Executive, and
Executive agrees to serve, as the Company’s President and Chief Executive
Officer during the Term and upon the conditions set forth in this Agreement.
Executive shall serve as a member of the Company’s Board of Directors (the
“Board”) upon his election to the Board by the stockholders of the Company, and
shall be appointed as a member of the Executive Committee of the Board if one
exists or is created.

1.2 Responsibilities. Executive shall report to the Board. He shall be
responsible for the duties customarily performed by, and shall possess the
powers and exercise the responsibilities customary of, the position set forth in
Section 1.1. Executive agrees to abide by all the policies, practices and rules
of the Company.

1.3 Extent of Duties. Executive shall devote his reasonable full-time energies
and efforts exclusively in furtherance of the business of the Company and its
affiliates and shall not be engaged in any other business activity; provided,
that nothing in this Agreement shall preclude Executive from serving as a
director or member of a committee of any company or organization, the business
of which does not conflict or compete with the business of the Company or its
affiliates, or from engaging in charitable, community and political activities,
or investing his personal assets in activities in which his participation is
that of an investor.

1.4 Location. The Company shall not require Executive to be based at any office
that is located more than 30 miles from where Executive’s office is located as
of the Effective Date, during the Term of this Agreement. If the Company should
require Executive to relocate to an office located more than 30 miles from his
current location as a condition of continuing his employment with the Company
and Executive declines to relocate, then Executive’s termination of employment
shall be deemed a termination by the Company without Cause, and Executive shall
be entitled to severance benefits in accordance with Section 7.1 of this
Agreement.

 

   Page 1    Employment Agreement



--------------------------------------------------------------------------------

2. TERM

2.1 Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue for a period of one year from that date,
unless such Term is renewed as provided for in Section 2.2.

2.2 Renewal. On the date that is one year from the Effective Date of this
Agreement, and on each successive anniversary of that date (the “Anniversary
Date”) the Term shall be automatically renewed and extended for one additional
year unless, within 90 days prior to such Anniversary Date, the Company or
Executive provides written notice to the other party that the Term shall not be
so renewed and extended. Executive may, at any time within 60 days after receipt
of a Company notice of non-renewal, elect by written notice to the Company to
treat the notice of non-renewal as a notice of termination of Executive’s
employment by the Company other than for Cause, which termination will be
effective on the 10th day following the date Executive delivers the election
notice to the Company. If Executive makes such an election, then Executive shall
be entitled to the severance benefits provided for in Section 7.1.

 

3. COMPENSATION AND BENEFITS

3.1 Base Salary. The Company shall pay Executive an annual base salary of not
less than $750,000 (the “Base Salary”). Executive’s Base Salary may be
increased, but not reduced, from time to time upon recommendation of the CEO,
subject to approval of any such adjustment by the Compensation Committee of the
Company’s Board of Directors (the “Committee”). The Base Salary shall be payable
in accordance with the Company’s usual and customary payroll practices, but no
less frequently than monthly installments.

3.2 Annual Cash Incentive. Executive shall be eligible to earn a bonus each year
during the Term in an amount to be determined pursuant to the annual bonus
program approved by the Committee and then in effect (the “Annual Bonus”).
Executive’s target Annual Bonus amount shall be not less than 100 percent of
Executive’s Base Salary, but the actual amount of Executive’s Annual Bonus for
any year may be an amount less than, greater than, or the same as the target
amount. Any Annual Bonus shall be paid to Executive in cash (subject to normal
withholding and payroll deductions) within 120 days following the end of the
fiscal year in which such Annual Bonus shall be earned and in any event within
the short-term deferral period specified in Treas. Reg. §1.409(b)(4) (i.e.,
later of the 15th day of the third month following the end of the calendar year
or the 15th day of the third month following the end of the Company’s taxable
year).

3.3 Executive Benefits. Executive shall be entitled to participate in all
employee benefit plans or programs and to receive all benefits for which
salaried employees of the Company generally are eligible, now or hereafter
established and maintained by the Company, to the extent permissible under the
general terms and provisions of such plans or programs and in accordance with
the provisions thereof. Such employee benefits currently include, but are not
limited to, group medical, prescription drug, dental, vision, life and
disability insurance, and

 

   Page 2    Employment Agreement



--------------------------------------------------------------------------------

participation in the Company’s 401(k) plan and employee stock purchase plan.
Notwithstanding the foregoing, nothing in this Agreement shall preclude the
amendment or termination of any such plan or program, on the condition that such
amendment or termination is applicable generally to all senior officers of the
Company or any subsidiary or affiliate of the Company. Executive shall not be
eligible to participate in the Company’s supplemental retirement plans or
programs.

3.4 Equity Based Compensation Programs. Executive shall be eligible to
participate in the Company’s restricted stock, restricted stock unit or options
programs, and shall receive such awards as may be determined by the Committee
from time to time.

3.5 Paid Time Off. During the Term, Executive shall be entitled to five weeks of
paid time off (“PTO”) during each fiscal year of the Company, to be taken at
times which do not unreasonably interfere with performance of Executive’s
duties. PTO shall not accrue or be recorded and Executive shall not be entitled
to receive any payment in respect of unused PTO upon termination of employment.
Any unused portion of such PTO may not be carried forward from year-to-year by
Executive, consistent with the Company’s general policy for other salaried
employees.

3.6 Perquisites. The Company will also furnish to Executive, without cost to
him, consistent with past practices of the Company and its subsidiaries:
(a) participation in the Company’s automobile program, (b) membership in
business, social and country clubs appropriate to Executive’s position with the
Company, (c) an annual physical examination of Executive by a physician selected
by Executive, and (d) personal financial, investment or tax advice, not to
exceed $20,000 per year, to the extent costs or expenses of Executive to be
reimbursed are properly documented for federal income taxation purposes to
preserve any deduction for such reimbursement to which the Company may be
entitled.

3.7 Retirement Benefit. In addition to any other Base Salary or bonus payments
made pursuant to this Agreement, the Company shall make an annual payment to
Executive each year in the amount of $407,000, continuing until Executive
attains age 70, regardless of whether Executive’s employment terminates prior to
that date. Executive shall not be entitled to any other special retirement
benefits other than as provided for under this Section 3.7 and Section 3.8.

3.8 Post-Termination Medical Benefits. In the event Executive’s employment with
the Company terminates for any reason, the Company will, until Executive attains
age 75, provide a retirement medical benefit that provides insured health and
medical benefits for him and his spouse which are substantially equivalent to
those provided immediately prior to Executive’s termination of employment.

3.9 Business Expenses. The Company shall pay or reimburse Executive for all
reasonable travel or other expenses incurred by Executive in connection with the
performance of his duties and obligations under this Agreement, subject to
Executive’s presentation of appropriate vouchers in accordance with such
procedures as the Company may from time-to-time establish for senior officers
and to preserve any deductions for federal income taxation purposes to which the
Company may be entitled.

 

   Page 3    Employment Agreement



--------------------------------------------------------------------------------

4. CONFIDENTIAL INFORMATION

Executive acknowledges that a substantial portion of the information pertaining
to the affairs, business, clients, or customers of the Company or any of its
affiliates (any or all of such entities hereinafter referred to as the
“Business”), as such information may exist from time to time, is confidential
information and is a unique and valuable asset of the Business, access to and
knowledge of which are essential to the performance of Executive’s duties under
this Agreement. Executive agrees not to use or disclose any confidential
information during the Term or thereafter other than in connection with
performing Executive’s services for the Company in accordance with this
Agreement (except such information as is required by law to be divulged to a
government agency or pursuant to lawful process), or make use of any such
confidential information for his own purposes or for the benefit of any person,
firm, association or corporation (except the Business) and shall use his
reasonable efforts to prevent the unauthorized disclosure of any such
confidential information by others. As used in this Section 4, the term
“confidential” shall not include information which, at the time of disclosure or
thereafter, is generally available to and known by the public, other than as a
result of a breach of this Agreement by Executive.

 

5. COVENANT NOT TO COMPETE

In consideration of payment by the Company of the severance payment provided for
in Section 7 of this Agreement, Executive agrees that during his employment and,
in the event that Executive voluntarily terminates his employment with the
Company, for a period of one year after such termination of employment,
Executive will not directly or indirectly own (as an asset or equity owner), or
be employed by or consult for, any business in direct competition with the
Company in the same product or service lines in which the Company is engaged at
the time Executive terminates his employment; provided that ownership of one
percent (1%) or less of the outstanding stock of a publicly traded corporation
will not be deemed to be a violation of this Agreement.

 

6. ENFORCEMENT

Executive agrees that the restrictions set forth in Section 5 are reasonable and
necessary to protect the goodwill of the Company. If any of the covenants set
forth therein are deemed to be invalid or unenforceable based on the duration or
otherwise, the parties contemplate that such provisions shall be modified to
make them enforceable to the fullest extent permitted by law. In the event of a
breach or threatened breach by Executive of the provisions set forth in Sections
4 or 5, Executive acknowledges that the Company will be irreparably harmed and
that monetary damages shall be an insufficient remedy to the Company. Therefore,
notwithstanding the arbitration provisions of Section 11.1, Executive consents
to enforcement of Sections 4 or 5, by means of temporary or permanent injunction
and other appropriate equitable relief in any competent court, in addition to
any other remedies the Company may have under this Agreement or otherwise.

 

   Page 4    Employment Agreement



--------------------------------------------------------------------------------

7. SEVERANCE PAYMENT

7.1 Effect of Termination of Employment. If, during the Term, (x) the Company
terminates Executive’s employment for any reason other than “Cause” (as defined
in Section 7.2) or Executive terminates his employment for “Good Reason” (as
defined in Section 8.2(b) ), and (y) Section 8.1 does not apply:

(a) The Company shall pay Executive a lump sum severance payment equal to the
sum of: (i) an amount equal to two times Executive’s Base Salary as in effect
immediately preceding the date of Executive’s termination of employment, plus
(ii) an amount equal to two times the Average Bonus, plus (iii) a pro rated
bonus for the fiscal year in which such termination occurs, in an amount equal
to the Average Bonus or Executive’s Target Bonus amount, whichever is greater,
multiplied by a fraction, the numerator of which is the number of days during
such fiscal year (which begins September 1) that Executive is employed and the
denominator of which is 365. “Average Bonus” shall mean the average of the two
most recent annual bonuses received by the Executive prior to the year in which
his termination of employment occurs. “Target Bonus” amount means the amount
that would be payable to Executive in respect of the fiscal year in which
termination occurs, if the Company and Executive achieved the target level of
performance under the applicable annual cash incentive plan for such fiscal
year. The Company may condition the receipt of the severance payment provided
for in this Section 7.1 on Executive having provided to the Company a signed,
comprehensive release of claims against the Company and its affiliates as of the
date of termination within 30 days of the date of termination, in substantially
the form attached as Exhibit A to this Agreement. Such severance payment shall
be paid within 60 days following the date of termination, provided Executive
signs the release of claims as required under this Section 7.1, and further
provided that if the 60-day post-termination period spans two taxable years of
Executive (i.e., two calendar years), the severance payments shall be paid in
the second taxable year.

(b) For a period of two years following the Date of Termination (as defined in
Section 8.2(c)), the Company shall continue to provide or pay the cost of all
employee benefits provided pursuant to Sections 3.3 to Executive and/or
Executive’s family, and Executive shall continue to participate in the Company’s
automobile program at the Company’s expense. If the Executive becomes reemployed
with another employer during such period and is eligible to receive such
benefits under another employer provided plan, the Company shall not be
obligated to continue to provide such benefits, to the extent that reasonably
similar benefits are available to the Executive pursuant to such
employer-provided plan. The Company may satisfy its obligations under this
Section 7.1(b), in part, by paying the applicable premiums for continuation
coverage pursuant to COBRA for Executive and/or his family, for as long as such
COBRA coverage is available under the law. “COBRA” refers to the Consolidated
Omnibus Budget Reconciliation Act of 1985.

(c) As of the Date of Termination, all unvested stock options held by Executive
shall become fully vested and exercisable; all restricted stock awards held by
Executive shall become fully vested and no longer subject to repurchase or
forfeiture; and all restricted stock units held by Executive shall become fully
vested. Any performance-based equity awards shall vest at the target performance
level.

 

   Page 5    Employment Agreement



--------------------------------------------------------------------------------

(d) In the event of termination of Executive’s employment by the Company without
Cause or by Executive for Good Reason, the provisions of Section 3.7,
Section 3.8 and Section 9 shall continue to apply.

7.2 Termination by the Company for “Cause”. In the event that the Company
terminates Executive’s employment for “Cause” prior to expiration of the Term,
Executive’s earned but unpaid Base Salary as of the effective date of such
termination shall be paid in full. The Company shall have no obligation to pay
the severance payment described in Section 7.1, and no other benefits shall be
provided, or payments made by the Company pursuant to Section 3 of this
Agreement, except for (i) the retirement benefits under Section 3.7, which
Executive shall be entitled to receive, (ii) the medical benefits under
Section 3.8, which Executive and his spouse (if applicable) shall be entitled to
receive, and (iii) benefits which shall already have become vested under the
terms of programs maintained by the Company or its affiliates for salaried
employees generally. “Cause” means the conviction of the Executive (including a
plea of nolo contendere) of a felony or gross misdemeanor under federal or state
law which is materially and demonstrably injurious to the Company or which
impairs the Executive’s ability to perform substantially the Executive’s duties
for the Company. In the event of termination of Executive’s employment for
Cause, the provisions of Section 9 shall not apply and shall thereupon be of no
further force or effect.

7.3 Termination Due to Death or Disability. In the event Executive’s employment
with the Company terminates on account of death or Permanent Disability,
Executive’s earned but unpaid Base Salary as of the effective date of such
termination of his employment shall be paid in full and, upon determination of
the amount of cash bonus which would have been payable to Executive pursuant to
Section 3.2 if Executive had remained an employee of the Company, Executive (or
his estate) shall receive a pro-rated portion of such cash bonus based upon the
portion of the fiscal year during which Executive shall have been employed by
the Company. The pro-rated cash bonus shall be paid within the short-term
deferral period specified in Treas. Reg. §1.409(b)(4) (i.e., later of the 15th
day of the third month following the end of the calendar year or the 15th day of
the third month following the end of the Company’s taxable year). In the event
of Executive’s termination of employment due to death or Permanent Disability,
no other benefits shall be provided or payments made by the Company pursuant to
Section 3 of this Agreement, except for benefits which shall already have become
vested under the terms of programs maintained by the Company or its affiliates
for salaried employees generally, and except for the retirement benefits
described in Section 3.7 and the medical benefits described in Section 3.8,
which Executive (or his estate) and his spouse (if applicable) shall continue to
be provided. The term “Permanent Disability” means the inability of Executive to
work for a period of six full calendar months during any period of eight
consecutive calendar months due to illness or injury of a physical or mental
nature, supported by a certification to the Committee from Executive’s attending
physician. In the event of a termination of Executive’s employment on account of
death or Permanent Disability, the provisions of Section 9 shall continue to
apply.

 

   Page 6    Employment Agreement



--------------------------------------------------------------------------------

7.4 Voluntary Resignation. In the event Executive shall voluntarily terminate
his employment with the Company hereunder, Executive’s earned but unpaid Base
Salary as of the effective date of such termination shall be paid in full.
However, in such event, no other benefits shall be provided or payments made by
the Company pursuant to Section 3 of this Agreement, except for benefits which
shall already have become vested under the terms of programs maintained by the
Company or its affiliates for salaried employees generally, and except for the
retirement benefits described in Section 3.7 and the medical benefits described
in Section 3.8, which Executive and his spouse (if applicable) shall continue to
be provided. In the event of voluntary termination by Executive, the provisions
of Section 9 shall continue to apply. Termination occasioned by Permanent
Disability or termination by Executive for Good Reason shall not constitute a
voluntary termination by Executive for purposes of this Section 7.4.

 

8. CHANGE OF CONTROL

8.1 Termination in the Event of a Change of Control. If, during the twenty-four
month period following a Change of Control, the Company terminates Executive’s
employment other than for Cause, or Executive terminates his employment for Good
Reason, then the Company shall pay or provide the benefits set forth in
subsections (a) – (c) below. If a Change of Control occurs and if Executive’s
employment with the Company is terminated prior to the date on which the Change
of Control occurs, and if it is reasonably demonstrated by Executive that such
termination of employment (i) was at the request of a third party who has taken
steps reasonably calculated to effect the Change of Control or (ii) otherwise
arose in connection with or anticipation of the Change of Control, then for
purposes of Section 8 of this Agreement the termination shall be deemed to have
occurred within twenty-four months following a Change of Control.

(a) The Company shall pay to Executive in a lump sum in cash, within 30 days
after the Date of Termination, the aggregate of the following amounts:
Executive’s Base Salary through the Date of Termination to the extent not
previously paid, plus an amount equal to two and one-half times the amount of
the sum of (x) the Executive’s Base Salary in effect at the time the Change of
Control occurs and (y) the Average Bonus (as defined in Section 7.1(a)).

(b) For a period of two years following the Date of Termination, the Company
shall continue to provide or pay the cost of all employee benefits provided
pursuant to Sections 3.3 to Executive and/or Executive’s family, and Executive
shall continue to participate in the Company’s automobile program, at the
Company’s expense. If the Executive becomes reemployed with another employer
during such period and is eligible to receive employee benefits under another
employer provided plan, the Company shall not be obligated to continue to
provide such benefits, to the extent that reasonably similar benefits are
available to the Executive pursuant to such employer-provided plan. The Company
may satisfy its obligations under this Section 8.1(b), in part, by paying the
applicable premiums for continuation coverage pursuant to COBRA for Executive
and/or his family, for as long as such COBRA coverage is available under the
law.

(c) As of the Date of Termination, all unvested stock options held by Executive
shall become fully vested and exercisable; all restricted stock awards held by
Executive shall become fully vested and no longer subject to repurchase or
forfeiture; and restricted stock units held by Executive shall become fully
vested. Any performance-based equity awards shall vest at the target performance
level.

 

   Page 7    Employment Agreement



--------------------------------------------------------------------------------

(d) The Company shall continue to provide Executive (and his spouse, if
applicable) with benefits provided for pursuant to Section 3.7 and Section 3.8.

8.2 Definitions. For purposes of this Agreement, the following definitions shall
apply:

(a) “Change of Control” shall mean the occurrence of any of the following:

 

  (i) The acquisition by any individual, entity or group (within the meaning of
section13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d–3 promulgated under the Exchange Act) of 30 percent or more of the
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of the Company (irrespective of whether at
the time stock of any class or classes of the Company shall have or might have
voting power by reason of the happening of any contingency); provided, however,
that for purposes of this subsection (a), the following acquisitions will not
constitute a Change of Control: (i) any acquisition directly from the Company;
(ii) any acquisition by the Company or a subsidiary of the Company; or (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company.

 

  (ii) The individuals who, as of the date of this Agreement, are the members of
the Board of Directors of the Company (the “Incumbent Board”) cease for any
reason to constitute a majority of the Board, unless the election or
appointment, or nomination for election or appointment, of any new member of the
Board was approved by a vote of a majority of the Incumbent Board, then such new
member shall be considered as though such individual were a member of the
Incumbent Board.

 

  (iii) The consummation of a merger or consolidation involving the Company if
the stockholders owning the capital and profits (“ownership interests”) of the
Company immediately before such merger or consolidation do not, as a result of
such merger or consolidation, own, directly or indirectly, more than 50 percent
of the combined voting power or ownership interests of the Company, or the
entity resulting from such merger or consolidation, in substantially the same
proportion as their ownership of the combined voting power or ownership
interests outstanding immediately before such merger or consolidation.

 

   Page 8    Employment Agreement



--------------------------------------------------------------------------------

  (iv) The sale or other disposition of all or substantially all of the assets
of the Company.

 

  (v) The dissolution or the complete or partial liquidation of the Company.

(b) “Good Reason” shall mean the occurrence of any of the following:

 

  (i) Any material diminution in the Executive’s title, position, duties or
responsibilities or authorities (which shall include, without limitation, any
change such that Executive is no longer serving as President and Chief Executive
Officer of a publicly-traded company); the assignment to him of duties that are
materially inconsistent with, or materially impair his ability to perform, the
duties then assigned to him, in each case as determined by Executive in good
faith; or any change in the reporting structure so that the Executive is
required to report to any person other than the Company’s Board;

 

  (ii) A reduction by the Company of Executive’s Base Salary exceeding 5 percent
of Executive’s Base Salary, or an adverse change in the form or timing of the
payment of Executive’s Base Salary;

 

  (iii) A reduction by the Company of Executive’s Annual Bonus exceeding
20 percent of Executive’s prior year’s Annual Bonus (unless such reduction
relates to the amount of Annual Bonus payable to Executive for the achievement
of specified performance goals, or to the attainment of profitability levels of
the Company or certain of its subsidiaries, and the non-achievement of such
goals and/or the non-attainment of profitability levels of the Company or
certain of its subsidiaries, is the reason for the reduction in Executive’s
Annual Bonus compared to the prior year’s bonus);

 

  (iv) The Company’s requiring the Executive to be based at any office more than
30 miles from where Executive’s office is then located; or

 

  (v) The Company fails to require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform this Agreement if no such succession had taken place,
provided that such successor has received at least ten days’ prior written
notice from the Company or the Executive of the requirements of Section 8 of
this Agreement.

 

   Page 9    Employment Agreement



--------------------------------------------------------------------------------

(c) “Date of Termination” shall mean (i) if Executive’s employment is terminated
by the Company for Cause, or by the Executive for Good Reason, the date of
receipt of the Notice of Termination of any later date specified therein, as the
case may be, (ii) if the Executive’s employment is terminated by the Company
other than for Cause, the date on which the Company notified the Executive of
such termination, and (iii) if Executive’s employment is terminated by reason of
the Executive’s death, the date of such death.

8.3 Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party. For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated, and (iii) if the
Date of Termination (as defined above) is other than the date of receipt of such
notice, specifies the later date of such termination. The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.

8.4 Limitation on Change of Control Payments and Benefits. Notwithstanding
anything in this Agreement to the contrary, if any of the payments or benefits
to be made or provided in connection with the Agreement, together with any other
payments or benefits which the Executive has the right to receive from the
Company or any entity which is a member of an “affiliated group” (as defined in
section 1504(a) of the Code without regard to section 1504(b) of the Code) of
which the Company is a member constitute an “excess parachute payment” (as
defined in section 280G(b) of the Code), the payments or benefits to be made or
provided in connection with this Agreement will be reduced to the extent
necessary to prevent any portion of such payments or benefits from becoming
nondeductible by the Company pursuant to section 280G of the Code or subject to
the excise tax imposed under section 4999 of the Code. The determination as to
whether any such decrease in the payments or benefits to be made or provided in
connection with this Agreement is necessary must be made in good faith by a
nationally recognized accounting firm (the “Accounting Firm”), and such
determination will be conclusive and binding upon Executive and the Company. In
the event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, the Company shall
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Executive will have the right to review and
comment on any calculations prepared by the Accounting Firm. In addition, if and
to the extent such right would not cause any payment or benefit to be subject to
any adverse tax consequences under section 409A of the Code (including as a
result of any “substitution” within the meaning of Treas. Reg. §1.409A-3(f)),
Executive will have the right to designate the particular payments or benefits
that are to be reduced or eliminated.

8.5 Treatment of Unvested Stock in Stock Acquisition. For avoidance of doubt, in
the event of a Change of Control transaction in which the Company’s stock is
acquired for cash

 

   Page 10    Employment Agreement



--------------------------------------------------------------------------------

or cash equivalents, Executive shall have the same right to participate in the
Change of Control transaction with respect to any unvested shares held by
Executive as the Company’s stockholders have generally with respect to shares of
stock that are not subject to vesting.

 

9. Executive’s Stock—Registration Rights.

The provisions of this Section 9 of this Agreement, subject to the limitations
of Section 11.4, are intended to provide a mechanism for Executive to reduce or
liquidate his holdings of Stock.

9.1 Rule 144 Sales. Company has caused the Stock to be registered with the
United States Securities and Exchange Commission (“Commission”) pursuant to the
Securities Exchange Act of 1934, as amended (“Exchange Act”). Company shall
maintain such registration at all times, and, in furtherance thereof, Company
shall timely file all reports required to be filed by it under the Exchange Act
or the Securities Act of 1933 (“Securities Act”) and the rules and regulations
of the Commission thereunder and shall take such further action as Executive may
reasonably request, to the extent required from time to time, to enable
Executive to sell Stock without registration under the Securities Act pursuant
to the exemptions provided by: (a) Rule 144 under the Securities Act, as such
rule may be amended from time to time, or (b) any similar rule or regulation
hereafter adopted by the Commission. Upon request of Executive, Company will,
from time to time, deliver to Executive a written statement as to whether it has
complied with such requirements. In case Executive shall transfer Stock pursuant
to Rule 144, upon Company’s reasonable satisfaction that Rule 144 has been
complied with, Company shall, and shall cause its transfer agent and registrar
to, deliver certificates bearing no restrictive legend as may be reasonably
required by Executive.

9.2 Required Registration. Executive may at any time give written notice to
Company (the “Notice”) that he contemplates the sale of not less than 500,000
shares of Stock and may require that Company file with the Commission a
registration statement under the Securities Act with respect to the shares of
Stock set forth in such Notice. Such Notice shall state whether Executive
desires to utilize the services of an underwriter in connection with the sale of
the shares to which such Notice applies. Forthwith upon receipt of such Notice,
and subject to the terms and conditions contained in this Section 9, Company
shall: (a) use its best efforts to effect registration under the Securities Act
of the shares specified in such Notice; (b) use its best efforts to have such
registration statement declared effective; (c) notify Executive promptly after
Company shall have received notice thereof, of the time when such registration
statement has become effective or any supplement to any prospectus forming a
part of such registration statement has been filed; (d) notify Executive
promptly of any request by the Commission for the amending or supplementing of
such registration statement or prospectus or for additional information;
(e) prepare and file with the Commission promptly upon Executive’s request any
amendments or supplements to such registration statement or prospectus which, in
the opinion of counsel for Executive, may be necessary or advisable in
connection with the distribution of the Stock by Executive; (f) prepare and
promptly file with the Commission and promptly notify Executive of the filing of
such amendment or supplement to such registration statement or prospectus as may
be necessary to correct any statements or omission, if, at any time, when a
prospectus relating to the Stock is required to be delivered under the
Securities Act, any event shall have occurred as a result of which any such
prospectus or any other prospectus as

 

   Page 11    Employment Agreement



--------------------------------------------------------------------------------

then in effect would include an untrue statement or a material fact or omit to
state any material fact necessary to make the statements therein not misleading;
(g) in case Executive or any underwriter for Executive is required to deliver a
prospectus, at a time when the prospectus then in effect may no longer be used
under the Act, prepare promptly upon request such amendment or amendments to
such registration statement and such prospectus or prospectuses as may be
necessary to permit compliance with the requirements of Section 10 of the
Securities Act; (h) not file any amendment or supplement to the registration
statement or prospectus to which Executive shall reasonably object after having
been furnished a copy at a reasonable time prior to the filing thereof;
(i) advise Executive promptly after it shall receive notice or obtain knowledge
thereof of the issuance of any stop order by the Commission suspending the
effectiveness of any such registration statement or the initiation or
threatening of any proceeding for that purpose and promptly use its best efforts
to prevent the issuance of any stop order or to obtain its withdrawal if such
stop order should be issued; (j) use its best efforts to qualify the Stock for
transfer under the securities laws of such states as Executive may designate;
and (k) furnish to Executive, as soon as available, copies of any such
registration statement and each preliminary or final prospectus, or supplement
required to be prepared pursuant to this Section, all in such quantities as
Executive may, from time to time, reasonably request.

Company shall pay all costs and expenses incident to the performance of its
obligations under this Section 9.2, including the fees and expenses of its
counsel, the fees and expenses of its accountants, and all other costs and
expenses incident to the preparation, printing and filing under the Securities
Act of any registration statement, each prospectus and all amendments and
supplements thereto, the costs incurred in connection with the qualification of
the Stock under the laws of various jurisdictions (including fees and
disbursements of counsel), the cost of furnishing to Executive copies of any
such registration statement, each preliminary prospectus, the final prospectus
and each amendment and supplement thereto, all expenses incident to delivery of
the security to any underwriter or underwriters, but not any underwriting
commissions or discounts charged to Executive.

Company shall be required to effect only one registration pursuant to Request of
Executive under the provisions of this Section 9.2.

9.3 “Piggyback” Registration. If at any time Company shall propose the
registration under the Securities Act of any securities of Company other than a
registration on Form S-8, Company shall give written notice of such proposed
registration to Executive. Company shall include in any such registration
statement any Stock (or a portion thereof) of Executive if, within 30 days after
the mailing of such notice, Executive shall request inclusion. Executive shall
be entitled to all of the benefits of Section 9.2 in connection with such
registration statement. The right to registration at Company’s cost provided in
this Section 9.3 is in addition, and not in lieu of, the required registration
provided in Section 9.2 above.

9.4 Indemnification. Company shall indemnify and hold harmless Executive, and
any underwriter (as defined in the Securities Act) for Executive, and each
person, if any, who controls Executive or underwriter within the meaning of the
Securities Act, against any losses, claims, damages or liabilities (or actions
in respect thereof), joint or several, to which Executive or underwriter or such
controlling person may become subject, under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) are

 

   Page 12    Employment Agreement



--------------------------------------------------------------------------------

caused by any untrue statement or alleged untrue statement of any material fact
contained in any registration statement under which the Stock was registered
under the Securities Act, any prospectus contained therein, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; and shall reimburse
Executive, underwriter and each such controlling person for any legal or other
expenses reasonably incurred by Executive, underwriter or such controlling
person in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that Company shall not be
liable, in any such case, to the extent that any such loss, claim, damage,
expense or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with written information furnished by the indemnified person, in writing,
specifically for use in the preparation thereof.

Executive shall indemnify and hold harmless Company, each of its directors, each
of its officers who have signed the registration statement, and each person, if
any, who controls Company, within the meaning of the Securities Act, against any
losses, claims, damages or liabilities to which Company, or any such director,
officer or controlling person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) are caused by any untrue or alleged untrue statement of any
material fact contained in the registration statement, prospectus or amendment
or amendments or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading; in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was so made in reliance
upon and in conformity with written information furnished by Executive for use
in the preparation thereof; and shall reimburse any legal or other expenses
reasonably incurred by Company, or any such director, officer or controlling
person, in connection with investigating or defending any such loss, claim,
damage, liability or action.

Promptly after receipt by an indemnified party pursuant thereto of any notice of
any claim to which indemnity would apply or the commencement of any action, such
indemnified party shall, if a claim thereof is made against the indemnifying
party pursuant hereto, notify the indemnifying party of the commencement
thereof; but the omission or delay so to notify the indemnifying party shall not
relieve it from any liability which it may have to any indemnified party unless,
and only to the extent that, such indemnifying party shall have suffered actual
damage as a result of such omission or delay. In case such action is brought
against an indemnified party, and it notifies the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
in, and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel
satisfactory to such indemnified party.

9.5 Executive’s Priority and Precedence. Company shall not grant to any other
holder of its securities the right to require Company to file a registration
statement with respect to such securities or to include shares owned by such
other holder or holders in any registration statement filed by Company unless
the provisions governing such right to require registration or inclusion shall
be conditioned such that shares held by Executive shall be entitled to priority
and precedence over shares of any other holder or holders which shall be
included in such

 

   Page 13    Employment Agreement



--------------------------------------------------------------------------------

registration statement in the event that Company or the underwriter in respect
of such offering shall conclude that it is not practicable to include all of the
shares of all of the holders making such requests; provided, that, solely for
purposes of any registration pursuant to Section 9.3, shares offered by Company
shall have priority and precedence over shares offered by Executive or any other
holder.

9.6 Assignment of Registration Rights. Executive’s rights pursuant to this
Section 9 may be assigned in connection with the transfer of Stock held by
Executive to: (a) any trust the beneficiaries of which are: (i) Executive,
(ii) his spouse, (iii) members of his immediate family or his lineal descendants
(including, without limitation, adopted children), or (iv) persons for whom
Executive has been appointed as legal guardian or conservator; (b) Executive’s
spouse, members of his immediate family, his lineal descendants (including,
without limitation, adopted children), or persons for whom Executive has been
appointed as legal guardian or conservator; (c) any corporation, partnership,
limited liability company or other entity in which: (i) all of the outstanding
capital stock or ownership interest of which is owned by (A) Executive, (B) his
spouse, (C) members of his immediate family or his lineal descendants
(including, without limitation, adopted children), or (D) persons for whom
Executive has been appointed as legal guardian or conservator, and (ii) by
contract, operation of law or other arrangement no shares or other ownership
interest in the transferee entity can legally be transferred to any person or
entity not identified in clauses (a) or (b) above or this clause (c); (d) any
transferee of Stock held by Executive pursuant to will or the laws of descent
and distribution of the state or country of Executive’s domicile at the time of
death; or (e) any other transferee or assignee of such securities upon the
transfer or assignment of securities representing at least 10 percent of the
total number of shares of Stock outstanding; provided, that Company is, within a
reasonable time after any such transfer, furnished with written notice of the
name and address of such transferee or assignee and the securities with respect
to which such registration rights are being assigned; and provided further, that
such assignment shall be effective only if immediately following such transfer
the further disposition of such securities by the transferee or assignee is
restricted under the Securities Act.

9.7 No Limitation on Transfers of Stock. Nothing in this Section 9 of this
Agreement is intended to limit or restrict Executive’s ability to dispose of any
Stock now held or hereafter acquired by him in accordance with any applicable
law.

9.8 Purchase in Lieu of Registration. In the event Company shall receive from
Executive a request pursuant to Sections 9.2 or 9.3 that Company file a
registration statement in respect of Stock held by Executive, or include
Executive’s Stock or a portion thereof in a registration statement to be filed
by Company, Company may, in lieu of filing such registration statement, or
including such Stock, elect to purchase or cause to be purchased all, but not
less than all, the Stock to which the Request relates. The purchase price per
share for shares to be purchased from Executive by Company shall be the mean of
the reported high and low sales prices for the Stock on the date of Executive’s
Request or, if no prices are reported on such date, on the last preceding date
on which such prices of the Stock are so reported. If the Stock is traded
over-the-counter at the time of the Request, the purchase price per share shall
be equal to the average between the reported closing bid and ask prices of the
Stock on the date of the Request, or if no prices are reported on that date, on
the last preceding date on which the prices of Stock are so reported. In the
event the Stock is not publicly traded at the time of the Request,

 

   Page 14    Employment Agreement



--------------------------------------------------------------------------------

the determination of the price shall be made by appraisal by three independent
appraisers: one appraiser selected by Company, one selected by Executive and a
third appraiser selected by the two so chosen, or, in the event the two
appraisers so chosen shall be unable to agree upon a third appraiser, a third
appraiser chosen by the Presiding Judge of the Circuit Court of the State of
Oregon for Multnomah County. The appraisal shall determine the fair market value
of the shares to be purchased based upon the pro rata enterprise value of
Company with no discount for minority interest or lack of marketability. The
decision of a majority of the appraisers shall be final; provided, that if a
majority of the appraisers shall be unable to agree upon a price, the price
shall be the average of the prices determined by the two appraisers whose
opinion on value shall be the most nearly the same and the opinion of the third
appraiser shall, in such event, be disregarded for all purposes. All expenses of
the appraisal shall be borne by Company. The purchase price payable by Company
shall be paid in cash within 30 days following determination of the price under
this Section.

 

10. SECTION 409A

10.1 Compliance. The parties intend that this Agreement be interpreted and
administered in a manner so that each payment hereunder either does not
constitute a “deferral of compensation” within the meaning of Treas. Reg.
§1.409A-1(b) or, if so, complies with the deferral, payment and other rules of
section 409A of the Code and the regulations promulgated thereunder.

10.2 Separation from Service. To the extent that any payment or benefit provided
for in this Agreement constitutes a “deferral of compensation” within the
meaning of Treas. Reg. §1.409A-1(b) and such payment or benefit is payable upon
Executive’s termination of employment, such payment or benefit shall be payable
only upon Executive’s “separation from service” within the meaning of Treas.
Reg. §1.409A-1(h).

10.3 Specified Employee. In the event that Executive is determined to be a
“specified employee” within the meaning of Treas. Reg. § 1.409A-1(i), then to
the extent any payment or benefit under this Agreement payable upon a
termination of employment constitutes a “deferral of compensation” within the
meaning of section 409A of the Code, such payment shall not be made and such
benefit shall not be provided until the earlier of (A) the first business day
occurring after the date that is six months after Executive’s separation of
service as that term is defined in Treas. Reg. §1.409A-1(h), and (B) Executive’s
death. If any such delayed cash payment is otherwise payable on an installment
basis, the first payment shall include a “catch-up” payment covering amounts
that would otherwise have been paid during the six-month period but for the
application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

10.4 Separate Payments. Each installment of any payment provided for under this
Agreement is hereby designated as a separate payment, rather than a part of a
larger single payment or one of a series of payments.

10.5 Timing of Reimbursements. All reimbursements of Executive’s expenses under
this Agreement shall be paid as soon as administratively practicable, but in no
event after the last day of the taxable year following the taxable year in which
the expense was incurred. The

 

   Page 15    Employment Agreement



--------------------------------------------------------------------------------

amount of in-kind benefits provided or reimbursable expenses incurred in one
taxable year shall not affect the in-kind benefits to be provided or the
expenses eligible for reimbursement in any other taxable year. Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

11. GENERAL PROVISIONS

11.1 Dispute Resolution. The parties shall attempt to resolve any dispute
relating to this Agreement through mediation upon written request of either
party to submit the dispute to mediation. The parties will jointly appoint a
mutually acceptable mediator; if the parties are unable to agree upon
appointment of a mediator within 15 days of the date of request for mediation,
either party may deem mediation to have failed to resolve the dispute, and may
submit the dispute to arbitration in accordance with this Section 11.1. Upon
appointment of a mediator, the parties agree to participate in good faith in
mediation and negotiations relating thereto for 15 days. Any dispute relating to
this Agreement that cannot be resolved by the parties or through mediation will
be resolved by arbitration as provided in this Section 11.1. Disputes will be
resolved by arbitration administered by the Arbitration Service of Portland,
Inc. Judgment upon the arbitration award may be entered in any court having
jurisdiction thereof, and the resolution of the dispute as determined by the
arbitrator will be final and binding on the parties. Any such arbitration will
be conducted in Portland, Oregon. If the total amount in dispute is less than
$100,000, there will be one arbitrator. If the total amount in dispute is
$100,000 or more, three arbitrators will hear the dispute. The arbitrator(s)
must have experience as a state or federal judge or such alternate
qualifications as the parties may agree upon. The Company shall pay the fees and
costs of the arbitrator(s) and the hearing and each party shall be responsible
for its own expenses and those of its counsel and representatives.

Any party may seek, without inconsistency with this Agreement, from any court
located in the state of Oregon any injunctive or provisional relief that may be
necessary to protect the rights or property of that party pending the
establishment of the arbitral tribunal (or pending the arbitral tribunal’s
determination of the merits of the controversy).

The parties will be allowed discovery in accordance with the Federal Rules of
Civil Procedure. The Federal Rules of Evidence shall govern the conduct of the
arbitration hearing.

Except as otherwise provided in this Section, the arbitrator will have the
authority to award any remedy or relief that a court of Oregon could order or
grant.

Unless otherwise agreed to by the parties, the arbitrator’s decision and award
must be in writing, signed by the arbitrator and include an explanation of the
arbitrator’s reasoning.

Neither party nor the arbitrator may disclose the existence, content, or results
of any arbitration under this section without the prior written consent of the
other party to this Agreement.

This Section 11.1 shall survive termination, amendment or expiration of any of
the agreements or relationships between the parties.

 

   Page 16    Employment Agreement



--------------------------------------------------------------------------------

11.2 Withholding Taxes. The Company may directly or indirectly withhold from any
payments made under this Agreement all federal, state, city or other taxes and
other amounts as permitted or required by law, rule or regulation.

11.3 Notices. All notices, requests, demands and other communications required
or permitted hereunder shall be given in writing and shall be deemed to have
been duly given if delivered or mailed, postage prepaid, by overnight mail as
follows:

 

  (a)    To the Company:            The Greenbrier Companies, Inc.           
Chief Human Resources Officer            One Centerpointe Drive, Suite 200      
     Lake Oswego, OR 97035         (b)    To Executive:            William A.
Furman           

 

          

 

        (c)    With copies to:            The Greenbrier Companies, Inc.        
   One Centerpointe Drive, Suite 200            Lake Oswego, OR 97035           
Attention: General Counsel      

or to such other address as either party shall have previously specified in
writing to the other.

11.4 Consolidation, Merger, or Sale of Assets. Nothing in this Agreement shall
preclude Company from consolidating or merging into or with, or transferring all
or substantially all of its assets to, another corporation which assumes this
Agreement and all obligations and undertakings of Company hereunder. In the
event this Agreement is assigned or assumed by a successor to Company, but
Company and the Stock do not survive the transaction, the provisions of
Section 9 shall lapse and be of no further effect. In all other respects, upon
such a consolidation, merger or transfer of assets and assumption, the term
“Company,” as used herein, shall mean such surviving corporation and this
Agreement shall continue in full force and effect.

11.5 Binding Agreement. This Agreement shall be binding upon, and shall inure to
the benefit of, Executive and the Company and their respective permitted
successors, assigns, heirs, beneficiaries and representatives. Because of the
unique and personal nature of Executive’s duties under this Agreement, neither
this Agreement nor any rights or obligations under this Agreement shall be
assignable by Executive.

11.6 Governing Law. The validity, interpretation, performance, and enforcement
of this Agreement shall be governed by the laws of the State of Oregon without
regard to the conflict of laws rules of Oregon.

 

   Page 17    Employment Agreement



--------------------------------------------------------------------------------

11.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which, when executed, shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

11.8 Integration. This Agreement contains the complete, final and exclusive
agreement of the parties relating to Executive’s employment, and supersedes all
prior oral and written employment agreements or arrangements between the
parties.

11.9 Amendment. This Agreement cannot be amended or modified except by a written
agreement signed by Executive and the Company.

11.10 Waiver. No term, covenant or condition of this Agreement or any breach
thereof shall be deemed waived, except with the written consent of the party
against whom the waiver is claimed, and any such waiver shall not bee deemed to
be a waiver of any preceding or succeeding breach of the same or any other term,
covenant, condition or breach.

11.11 Severability. The finding by a court of competent jurisdiction of the
unenforceability, invalidity or illegality of any provision of this Agreement
shall not render any other provision of this Agreement unenforceable, invalid or
illegal. Such court shall have the authority to modify or replace the invalid or
unenforceable term or provision with a valid and enforceable term or provision
which most accurately represents the parties’ intention with respect to the
invalid or unenforceable term or provision.

11.12 Clawback. Notwithstanding any other provision of this Agreement, all
performance-based compensation which Executive may receive pursuant to this
Agreement or under any Company cash or equity-based incentive plan or program
shall be subject to any Company Executive Compensation Claw-Back Policy, as the
same may be in effect and amended from time-to-time. A claw-back of compensation
pursuant to such Policy shall not constitute a breach of this Agreement or “Good
Reason” for termination by Executive.

[Signature page follows.]

 

   Page 18    Employment Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first written above.

 

THE GREENBRIER COMPANIES, INC.: By:  

/s/ Martin R. Baker

  Senior Vice President EXECUTIVE:

/s/ William A. Furman

William A. Furman

 

   Page 19    Employment Agreement



--------------------------------------------------------------------------------

Exhibit A

RELEASE OF CLAIMS

Executive, together with his heirs, family members, executors, administrators,
agents and assigns (the “Executive”) hereby fully releases, acquits and forever
discharges The Greenbrier Companies, Inc., (“Greenbrier”) its subsidiaries,
affiliates, officers, directors, shareholders, employees, agents and attorneys,
both past and present (collectively, the “Released Parties” and individually, a
“Released Party”) from any and all claims, liabilities, causes of action,
demands to any rights, costs, attorneys’ fees, expenses and compensation
whatsoever, of whatever kind or nature, in law, equity or otherwise, whether
known or unknown, vested or contingent, suspected or unsuspected, that Executive
may now have, has ever had, or hereafter may have, relating directly or
indirectly to his employment with Greenbrier and/or his termination of
employment.

Executive also releases any and all claims Executive may have that arose prior
to the date of this Release and hereby specifically waives and releases all
claims against any Released Party, including without limitation those arising
under Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991;
the Equal Pay Act; the Americans With Disabilities Act of 1990; the
Rehabilitation Act of 1973; the Age Discrimination in Employment Act; Sections
1981 through 1988 of Title 42 of the United States Code; the Immigration Reform
and Control Act; the Workers Adjustment and Retraining Notification Act; the
Occupational Safety and Health Act; the Sarbanes-Oxley Act of 2002; the
Consolidated Omnibus Budget Reconciliation Act (COBRA); the Family and Medical
Leave Act; the Employee Retirement Income Security Act of 1971; the National
Labor Relations Act; the Fair Labor Standards Act; all as amended, and any and
all similar state or local statutes, ordinances, or regulations, as well as all
claims arising under federal, state, or local law involving any tort, an express
or implied employment contract, covenant of good faith and fair dealing or other
statute, contract, breach of fiduciary duty, fraud, misrepresentation,
defamation or other theory.

Executive expressly does not waive or release, and this release does not affect,
any rights Executive may have under any provisions of Chapter 60 of the Oregon
Revised Statutes or any other statutory or common law that requires or permits
indemnification of officers or directors of corporations. Executive shall also
be entitled to, and this release does not waive, release or affect, any rights
Executive may have under (a) any indemnity provisions in Greenbrier’s Articles
of Incorporation or Bylaws, any resolutions adopted by the Board of Directors of
Greenbrier or any agreements between Greenbrier and Executive or (b) under any
directors and officers insurance policies obtained by Greenbrier.

This release includes a release of all claims under the Age Discrimination in
Employment Act (“ADEA”), and, therefore, pursuant to the requirement of the
ADEA, Executive acknowledges that he has been advised in writing that: (a) this
release includes, but is not limited to, all rights or claims arising under the
ADEA up to and including the date of execution of this release; (b) Executive
should consult with an attorney before executing this release; (c) Executive has
up to twenty-one (21) days within which to consider this release; (d) Executive
has seven (7) days following execution of this release to revoke this release;
and (e) this release of claims under the ADEA shall become effective and
enforceable on the eighth day after Employee signs and delivers this Agreement
to the Company’s Chief Human Resources Officer. Nothing in this release prevents
or precludes Executive from challenging, or seeking a determination in good
faith of, the validity of this waiver under the ADEA or the Older Workers’
Benefit Protection Act (nor does it impose any condition precedent, penalties or
cost for doing so, unless specifically authorized by federal law), or from
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission.

 

   Page 20    Employment Agreement



--------------------------------------------------------------------------------

EXECUTIVE:

 

 

William A. Furman Date signed:

 

   Page 21    Employment Agreement